Order entered August 18, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-01588-CR

                       EDWARD DERELL HARMON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 2
                                Dallas County, Texas
                         Trial Court Cause No. F13-54014-I

                                       ORDER
      The Court DENIES appellant’s August 14, 2014 motion for bench warrant.

      We ORDER the Clerk of the Court to send a copy of this order to Edward Derell

Harmon, TDCJ No. 1891908, Polunsky Unit, 3872 FM 350 South, Livingston, Texas, 77351.


                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE